Citation Nr: 0120126	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  00-21 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected generalized anxiety disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

This veteran had active service from February 1943 to 
December 1945 and from March 1946 to March 1947.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision by the Department of 
Veterans Affairs (VA) Waco, Texas Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's generalized anxiety disorder is manifested 
by no more than mild to moderate symptomatology.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for generalized anxiety disorder have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, Diagnostic 
Code 9400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This veteran maintains that symptomatology associated with 
his generalized anxiety disorder has increased and as such, 
his disability warrants a higher evaluation than the current 
30 percent.  The Board notes that although the regulations 
require a review of the past medical history of a service-
connected disability, they do not give past medical reports 
precedence over current examinations.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  Each disability must be viewed in 
relation to its history with an emphasis placed on the 
limitation of activity imposed by that disability.  38 C.F.R. 
§ 4.1.  The degrees of disability contemplated in the 
evaluative rating process are considered adequate to 
compensate for loss of working time due to exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  

When evaluating a mental disorder, the agency of original 
jurisdiction must consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a) (2000).  The agency of 
original jurisdiction shall assign a rating based on the 
entire evidence of record that bears on occupational and 
social impairment rather than merely on the examiner's 
assessment of the level of disability identified during the 
examination.  Id.  When evaluating a mental disability, the 
agency of original jurisdiction will consider the extent of 
social impairment, but may not assign an evaluation based 
merely on this factor.  38 C.F.R. § 4.126(b) (2000).

The veteran's generalized anxiety disorder is evaluated under 
Diagnostic Code 9400 related to mental disorders.  A 30 
percent disability rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9400.

Reviewing the record, the Board finds that the preponderance 
of the evidence is against a rating in excess of 30 percent 
for the veteran's mental disorder under the relevant rating 
criteria.  VA examination record dated in April 2000 shows 
that the veteran's generalized anxiety disorder is manifested 
by moderate depression, no psychosis, delusions, or 
hallucinations.  There was no evidence of memory impairment, 
poor concentration, flattened affect, judgment or thinking 
impairment.  There was no evidence of suicidal ideation, 
obsessional rituals or that the veteran's speech was 
illogical, obscure or irrelevant.  

Moreover, the veteran was pleasant, cooperative and goal-
oriented.  He also did not complain of any nightmares, had no 
more thoughts of suicide, and occasionally attended church.  
There was evidence that the veteran was somewhat confused at 
times and could not distinguish between similarities and 
differences.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 70.  Thus, the veteran's 
generalized anxiety disorder does not warrant higher than the 
current 30 percent rating.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9400.

Where there is a question as to which of two evaluations 
applies to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2000).  Considering the whole disability picture in 
this veteran's case, the Board finds that the criteria for a 
30 percent rating under the rating schedule most accurately 
reflects the veteran's level of mental impairment.  

Further, during his hearing, the veteran reported that he 
worked regularly - four days a week - at a university and was 
under no treatment currently for his mental disorder.  He 
reported that he current had a job washing dishes and that he 
did not have any problems going to and from work.  He 
indicated that he slept about 4 hours per night.  He stated 
that his spouse was deceased and he lived alone.  He took 
daily walks and was able to drive.  The veteran reported 
occasional crying and indicated that he no longer had 
suicidal thoughts.  See hearing transcript (T.) dated April 
2001.  

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2000).  In this case, the evidence of 
record preponderates against the veteran.  Thus, in light of 
the above, the Board concludes that the veteran's generalized 
anxiety disorder warrants no more than a 30 percent rating.  
Furthermore, during the pendency of this matter, the Veterans 
Claims Assistance Act of 2000 (the VCAA) was made law.  In 
general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) [to be codified 
as amended at 38 U.S.C.A. § 5107(a) (West Supp. 2001)].

In this case, the Board finds that there are no outstanding 
records that would aid in awarding the veteran the benefit he 
seeks.  A current VA examination is associated with the 
claims folder, a hearing transcript is of record, and the 
veteran has received a statement of the case (SOC) and a 
supplemental statement of the case (SSOC).  Thus, no more 
development is required in this case for an equitable 
decision.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
generalized anxiety disorder is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

